



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Abdalla, 2013 ONCA
    233

DATE: 20130411

DOCKET: C55943

Doherty, MacPherson and Cronk JJ.A.

Her Majesty the Queen

Appellant

and

Adham Abdalla

Respondent

Alison Wheeler, for the appellant

Richard Litkowski, for the respondent

Heard:  April 10, 2013

On appeal from the acquittals entered by Justice J.
    Maresca of the Ontario Court of Justice, dated July 30, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge failed to call on the Crown for closing submissions. 
    The trial judge then acquitted the respondent on two charges and convicted on
    the third.

[2]

The failure to give the Crown an opportunity to be heard constituted a
    fundamental procedural error amounting to an error in law.

[3]

Assuming an error like this could ever be overcome by the 
curative
    proviso
, this is certainly not such a case.  The points made by the trial
    judge in her reasons demonstrate various potential fertile grounds for
    argument.

[4]

Given the factual connection among the charges, we think this is an appropriate
    case to order a new trial on all counts, including the count on which the
    conviction was entered:  see s. 686(8).

[5]

The appeal is allowed, acquittals and convictions set aside and a new
    trial is ordered on all charges.


